11. Situation in Pakistan (vote)
- Joint motion for a resolution
- Before the vote on paragraph 1:
Mr President, I apologise for this, but colleagues will recognise that this situation is changing daily and the oral amendment is not quite the same as that listed on some people's sheets so I will read it out: 'Expresses its solidarity with the people of Pakistan who are victims of the violence perpetrated by the armed extremists; is deeply concerned for the safety of the 1800 or more people in the Red Mosque, some of whom were held as hostages; recognises the challenges the siege posed to the Government of Pakistan; expresses its grave concern about the still unknown number of victims and supports the efforts to bring those responsible to justice'.
(DE) Since the storming of the Red Mosque has now been carried out, should we not use the past tense, at least in the second part?
(The oral amendment was accepted)